Citation Nr: 0323498	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  99-11 583	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

What evaluation is warranted for residuals of a left middle 
finger laceration from May 28, 1998?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The appellant had active service from October 1961 to 
December 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which evaluated the appellant's left 
middle finger residuals at 10 percent.

In light of the fact that the appellant contested the initial 
evaluation of his disability, the Board has styled the issue 
of the case as reflected.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).

A March 2002 rating decision found that new and material 
evidence to reopen the question addressing entitlement to an 
earlier effective date for service connection of left middle 
finger laceration residuals had not been received.  The 
appellant was notified of that decision in March 2002.  There 
is no record of the appellant submitting a timely notice of 
disagreement (NOD) with the decision.  Therefore, the Board 
does not have jurisdiction over this issue.


FINDING OF FACT

Since May 28, 1998, residuals of a left middle finger 
laceration have not been manifested by signs and symptoms 
that are equivalent to the amputation of the finger with 
metacarpal resection (more than one half of the bone lost).


CONCLUSION OF LAW

Since May 28, 1998, residuals of left middle finger 
laceration have not warranted an evaluation in excess of 10 
percent.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.326, 4.3, 4.7, 4.21, 4.68, 4.71a, 
4.118, Diagnostic Codes (DCs) 5154, 5226, 7804, 7805 (2002); 
67 Fed.Reg. 48784-7 (July 26, 2002) (to be codified at 
38 C.F.R. § 4.71a, Diagnostic Code 5226); 67 Fed.Reg. 49590-8 
(July 31, 2002) (to be codified at 38 C.F.R. § 4.118, DCs 
7804, 7805).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), as codified at 38 U.S.C.A. § 5100 et. 
seq. (West 2002) became law.  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  There have also been final regulations 
promulgated to implement the new law.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2002).  This change of law is 
applicable in this case. 

After reviewing the file the Board is satisfied that the 
statutory requirements of the VCAA have been met.  In an 
August 2001 letter, the RO informed the appellant of the 
provisions of the VCAA and VA's obligations thereunder, to 
include VA's duty to assist.  The letter informed the 
appellant of the evidence needed to substantiate his claim 
and how VA would assist him with developing his claim.  As 
for who would obtain what evidence, the letter instructed the 
appellant to provide the name of the person or entity in 
possession of evidence relevant to his claim not already of 
record in his case file.  He was provided VA Forms 21-4142 to 
sign and return so VA could obtain the records on his behalf.  
Therefore, the Board finds that VA has complied with the 
notification requirements of the VCAA and the implementing 
regulations.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

As concerns the duty to assist, the RO has obtained all 
available treatment records and scheduled medical 
examinations for the appellant.  All records obtained were 
associated with the case file.  Neither the veteran nor his 
representative has identified any additional evidence or 
information which could be obtained to substantiate the 
claim.  Further, in a September 2001 letter, the appellant's 
representative informed the RO that the appellant had no 
further evidence to submit.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that all relevant facts have been 
properly developed, and that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  38 C.F.R. §§ 3.159, 3.326(a).  Accordingly, the 
Board may decide the case on the merits.

Historically, the appellant was granted service connection 
and assigned a 10 percent evaluation in an August 1998 rating 
decision.  

The appellant sustained a laceration of the volar aspect 
distal phalanx, left middle finger, in December 1962 while in 
military service.  

A July 1998 VA medical examination report reflects that the 
appellant reported that he is left handed, and that he has 
experienced continuous pain, numbness, and occasional locking 
on flexion, since the injury.  Physical examination revealed 
no deformity on either the nail or the digit.  There was a 
full range of motion at the distal interphalangeal (DIP) 
joint, middle finger, when compared to the right hand.  There 
was no swelling, tenderness, or evidence of neuroma formation 
to palpation.  A tender nodule was noted in the area of the 
metacarpophalangeal joint on the palmar aspect.  Sensation 
was diminished throughout the palmar aspect distal to the DIP 
joint, middle finger.  The diagnoses were triggering of left 
middle finger and diminished sensation distal to the DIP 
joint of the left middle finger.

A private October 1998 magnetic resonance imaging report 
reflects that an examination of the appellant's left hand 
revealed an old healed fracture site in the head of the third 
metacarpal.  The ligaments and the articular surface were 
normal.

The July 1999 VA medical examination report reflects that the 
appellant reported that his finger was painful, that it often 
locked, and as a result, he had trouble working with 
computers and writing.  He also reported occasional swelling 
and increased numbness during damp weather, difficulty 
lifting objects due to the locking sensation, and increased 
sensitivity to touch.  It was noted that the appellant used a 
wheelchair due to a non-service-connected injury, and that 
propelling his wheelchair reportedly aggravated his finger 
disorder.

Physical examination revealed the radial pulse to be intact 
and negative Tinel's sign.  There was some pain to palpation 
and mild limitation of motion on flexion at the proximal 
interphalangeal joint when a fist was made.  Grip strength 
was slightly decreased.  A locking sensation was not 
elicited.  An x-ray examination report interpreted 1998 x-
rays of the left hand as essentially normal.  The diagnoses 
were history of left middle finger soft tissue trauma, most 
likely extensor tendon injury, and chronic pain secondary to 
use of the left hand.

A May 2002 VA examination report reflects that the appellant 
reported occasional spasms and pain after extended writing.  
He denied any swelling or loss of function.  Physical 
examination revealed no obvious scarring over the third 
digit, as well as no swelling, increased heat, or erythema, 
about the hand joints.  There was no tenderness to palpation 
about the joints of the digits or wrist.  There was a full, 
painless range of motion in the wrist and all left hand 
digits.  Grip strength was 5/5, and sensation to light touch 
was intact to all dermatomes of the left hand and symmetrical 
with the right hand.  X-rays showed no fracture or 
dislocation.  The joint spaces were maintained.  The 
diagnosis was history of trauma, left third digit.

Disability evaluations are determined by use of a schedule of 
ratings and are based on an average impairment of earning 
capacity.  Separate DCs identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2002).  All 
potentially applicable regulations must be applied, Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), including 38 C.F.R. §§ 
4.1, 4.2, and 4.10 (2002), which require review of the entire 
history with an emphasis on the effects of disability, 
particularly on limitation of ordinary activity and lack of 
usefulness.  Not all disabilities will show all the specified 
rating criteria but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2002).  
The higher of two evaluations will be assigned if the 
disability more closely approximates the criteria for that 
rating.  Otherwise, the lower rating is assigned.  38 C.F.R. 
§ 4.7 (2002).  Consideration may not be given to factors 
wholly outside the rating criteria.  Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).

In this case, the history of the veteran's disability is more 
important than normal given the fact that when a veteran 
disagrees with the initial evaluation assigned following a 
grant of service connection, separate ratings can be assigned 
for separate periods of time, based on the levels of 
disability manifested during each separate period of time.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Evaluations are based on functional impairments which impact 
a veteran's ability to pursue gainful employment.  38 C.F.R. 
§ 4.10.  Further, with regards to the musculoskeletal system, 
disability evaluations are based on the functional loss of 
the joint or part involved.  Specifically, the inability, due 
to injury or disease, of the damaged part to perform the 
normal working movements of the body with normal excursion, 
strength, speed, and endurance.  38 C.F.R. § 4.40 (2002).   

The representative asserts that the RO failed to adequately 
assess the appellant's pain and functional loss, and that 
appropriate evaluation of these factors will demonstrate the 
appropriateness of a higher evaluation.  In the alternative, 
the representative avers that the appellant's disability 
picture sufficiently approximates the criteria of a higher 
evaluation so as to merit receipt of the benefit of the 
doubt.

The Board disagrees.  As set forth below, the appellant's 
symptomatology does not manifest functional loss or 
significant pain, and an increased evaluation is not in 
order.  In this regard, the appellant's left middle finger 
fracture residuals are rated under the rating criteria for 
skin disorders.  Specifically, as a superficial scar painful 
on examination.  DC 7804.  While the rating criteria for 
scars have changed during the course of this appeal, the 
Board finds that neither the prior nor current criteria are 
more favorable to the appellant.  Further, the Board finds 
that the appellant is appropriately rated at 10 percent, 
which reasonably compensates the appellant for his 
symptomatology, including pain.

Both the prior and current rating criteria for scars allow a 
maximum 10 percent evaluation for a superficial scar that is 
not located on the head, face, or neck, and which is painful 
on examination.  38 C.F.R. § 4.118, DC 7804, DC 7804, Note 
(2002); 67 Fed. Reg. 49596 (July 31, 2002) (to be codified at 
38 C.F.R. § 4.118, DC 7804, Note 2).  .

A higher evaluation under the new code is also not warranted 
because the competent credible medical evidence does not show 
the appellant's scar residual to be a deep scar.  A deep scar 
is defined as a scar associated with underlying soft tissue 
damage.  67 Fed. Reg. 49596 (July 31, 2002) (to be codified 
at 38 C.F.R. § 4.118, DC 7801, Note 2).  Indeed, the May 2002 
medical examination noted no obvious scarring, which 
indicates that the new criterion have not been met under DC 
7801.

Neither is a higher evaluation warranted on the basis of 
limitation of motion of the left middle finger.  First, two 
of the appellant's three medical examinations, including the 
most recent, noted a full range of left middle finger motion.  
Further, even if appellant's symptomatology manifested any 
limitation of motion, the evaluation of his left finger 
disorder still would be 10 percent.  A 20 percent evaluation 
may only be awarded in this case, under either the new or the 
old rating criteria, if the disorder was so clinically 
disabling that it was the equivalent of a left middle finger 
amputation with metacarpal resection involving the loss of 
more than one-half of the metacarpal bone.  38 C.F.R. § 
4.71a, Diagnostic Code 5154.  That degree of impairment is 
not shown.  

Accordingly, the Board finds that since May 28, 1998, the 
appellant's disability has not more nearly approximated any 
applicable criteria which would allow an evaluation in excess 
of 10 percent.  38 C.F.R. §§ 3.102, 4.3, 4.7, 4.21 (2002).  
Further, the Board discerns no basis on which to refer the 
appellant's case for consideration of an extra-schedular 
evaluation.  See 38 C.F.R. § 3.321(b) (2002).

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

An evaluation in excess of 10 percent for residuals of a 
laceration of the left middle finger at any time since May 
28, 1998, is denied.


	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

